Judgment reversed upon the law and the facts, and a new trial granted, costs to abide the event. We are not satisfied that the evidence warrants the judgment appealed from, and the result is so serious to the appellant that, in our opinion and in furtherance of justice, a new trial should be had. Questions of fact arising upon the issue as to the alleged gift of the securities to be tried by a jury, pursuant to Civil Practice Act, section 430. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur. Settle order upon notice.